Name: Decision of the EEA Joint Committee No 8/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: international trade;  European construction;  environmental policy;  chemistry;  deterioration of the environment;  economic policy
 Date Published: 1995-03-02

 2.3.1995 EN Official Journal of the European Communities L 47/28 DECISION OF THE EEA JOINT COMMITTEE No 8/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 44/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas Commission Decision 94/563/EC of 27 July 1994 on the quantities of controlled substances allowed for essential uses in the Community pursuant to Council Regulation (EEC) No 594/91 on substances that deplete the ozone layer (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 12 (Council Regulation (EEC) No 594/91) of Chapter XV of Annex II to the Agreement:  394 D 0563: Commission Decision 94/563/EC of 27 July 1994 (OJ No L 215 20. 8. 1994, p. 21). Article 2 The texts of Decision 94/563/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 January 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 372, 31. 12. 1994, p. 20. (2) OJ No L 215, 20. 8. 1994, p. 21.